Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 1st of March,
2013, by and between SCHLUMBERGER LIMITED, a Curaçao corporation (the
“Company”), and Kjell-Erik Oestdahl (“Executive”).

1. Employment of Executive: In consideration of the mutual covenants and
agreements herein contained, including Executive’s agreement to sign a release
of claims as provided in Section 13, the Company and Executive wish to establish
an Employment Agreement retaining Executive’s services as described herein,
establishing certain incentive, tenure and performance criteria related to such
employment and otherwise fixing Executive’s benefits and base salary.

2. Term and Extent of Services: The term shall commence March 1st, 2013 (the
“Effective Date”) and shall continue until the close of business on
February 28th, 2015 (the “Term”). During the Term, the Executive shall be
employed as Senior Advisor reporting to Paal Kibsgaard, CEO. At the expiration
of the Term, Executive agrees to voluntarily terminate his employment with the
Company and all affiliates.

Nothing herein shall prohibit Executive, during the Term, from being engaged as
a consultant to organizations and businesses or to be appointed to their board
of directors except those specifically identified as Unauthorized Competitors in
Section 5. Executive agrees that he will not accept employment with any oil and
gas related company without giving prior notice to the Company’s CEO.

Compensation and Benefits:

3.

 

  (a)

Salary: From March 1st, 2013 through to February 28th, 2015, Executive’s base
salary shall be 396,231.49NOK per month. During the Term, Executive’s base
salary shall be payable monthly in accordance with the Company’s normal payroll
practices. In the event the Executive works for another employer during the Term
of this Agreement, the base salary under this section 3(a) will end as of the
date that such employment commences; however all other benefits described in
this section 3 shall continue for the Term of the Agreement.

 

  (b) Welfare Benefits: During the Term, Executive shall be eligible to
participate in the Company’s health, welfare and insurance plans (e.g., medical,
dental, vision, life insurance, short- and long-term disability, etc.) on a
basis comparable to that of other Norway employees.

 

1



--------------------------------------------------------------------------------

  (c) Pension: During the Term, or if Executive’s employment is terminated
sooner pursuant to Section 4, until such termination, Executive shall continue
to accrue benefits under the Company’s pension plans based on an annual base
salary of 4,754,777.88 NOK.

 

  (d) Incentive Plans:

 

  i. During the Term, or if Executive’s employment is terminated sooner pursuant
to Section 4, until such termination, Executive will continue to vest in stock
options previously granted to Executive under the Company’s plans in accordance
with the terms of those plans and any applicable agreements.

 

  ii. Upon termination of employment, except for a termination for Cause
pursuant to Section 4 (c) or upon Executive’s employment with an Unauthorized
Competitor identified in Section 5 (c) (i), Executive shall have the period to
exercise stock options as per the plan rules, to the extent that such options
were exercisable as of the date of such termination. For example, if Executive
retires from the Company after reaching the age of 50, Executive would be
eligible to “Special Early Retire,” and would therefore have five (5) years to
exercise vested options.

 

  iii.

Vacation: Executive shall be paid a cash amount representing his accrued and
unused vacation accumulated as of Feb 28th, 2013. During the Term, Executive
shall not be eligible to accrue vacation pay.

 

  (e) Expense Reimbursement: Executive shall be reimbursed for reasonable
business expenses incurred in the normal course of performing his duties.
Executive shall submit all invoices for such incurred costs to the Company no
later than 30 days prior to the end of the taxable year following the taxable
year in which they were incurred. The Company shall reimburse Executive for such
costs within 14 days of receipt of such invoices.

 

  (f) Administrative Assistance: This will be provided during the Term from the
Paris office to support the transition from Paris to Norway as required related
to tax preparation and relocation.

 

2



--------------------------------------------------------------------------------

4. Termination of Employment: Should Executive’s employment terminate prior to
the end of the Term, the following provisions of this Section 4 shall govern the
rights of Executive under this Agreement:

 

  (a) Termination Due to Death: In the event Executive’s employment terminates
during the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

  (b) Termination Due to Disability: In the event Executive’s employment
terminates during the Term due to his disability within the meaning of any
long-term disability plan maintained by the Company and covering Executive as of
the date of Executive’s disability, Executive shall receive any base salary and
benefits accrued but unpaid as of the date of his termination due to disability,
plus any amounts payable on account of Executive’s disability pursuant to any
other plan or program of the Company.

 

  (c) Termination by the Company for Cause: In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall be
entitled to:

 

  i. His base salary through the date of the termination of his employment for
Cause; and

 

  ii. Any other amounts earned, accrued or owing as of the date of termination
of employment under the applicable employee benefit plans or programs of the
Company.

“Cause” means Executive’s dishonesty relating to his employment with the
Company, conviction of a felony, or willful unauthorized disclosure of
confidential information of the Company.

 

  (d) Voluntary Termination and Termination Due to Mutual Agreement: Upon 15
days’ prior written notice to the Company (unless otherwise waived by the
Company), Executive may voluntarily terminate his employment with the Company. A
voluntary termination pursuant to this Section 4(d) shall not include a
termination under Section 4 (a), 4 (b) or 4 (c) above, and shall not be deemed a
breach of this Agreement by Executive (except if Executive accepts employment or
other prohibited association with an Unauthorized Competitor, as defined below,
during the Term of this Agreement).

 

3



--------------------------------------------------------------------------------

Executive may work for another employer (excluding an Unauthorized Competitor)
during the Term of this Agreement without terminating his employment
relationship with the Company. In the event Executive voluntarily terminates his
employment during the Term, and (I) does not become employed by an Unauthorized
Competitor or (II) becomes employed by Oil & Gas related Company in which the
Executive will have given notice the Chief Executive Officer prior to acceptance
of employment, he shall be entitled to:

 

  i. other benefits for which he is eligible in accordance with applicable plans
or programs of the Company;

 

  ii. exercise any stock options granted under a plan of the Company that vested
during the Term of the Agreement (and prior to his termination date) as per the
Plan rules.

If during the Term, Executive accepts employment with an Unauthorized
Competitor, Executive shall be required to repay all amounts received by
Executive under this Agreement. This repayment obligation shall not apply if
Executive becomes an employee of an Unauthorized Competitor as a result of a
merger or acquisition involving Executive’s employer and an Unauthorized
Competitor.

For purposes of this Agreement, an Unauthorized Competitor means those companies
as specifically identified in Section 5, involved in the oilfield services and
equipment business.

5. Confidentiality, Return of Property, and Covenant Not to Compete:

(a) Confidentiality: Executive agrees that he will not disclose or make
available to any other person or entity, or use for his own personal gain, any
Confidential Information, except for such disclosures as required in the
performance of his duties hereunder. For purposes of this Agreement,
“Confidential Information” shall mean any and all information, data and
knowledge that have been created, discovered, developed or otherwise become
known to the Company or any of its affiliates or ventures or in which property
rights have been assigned or otherwise conveyed to the Company or any of its
affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement. By way of illustration, but not limitation Confidential
Information includes trade secrets, processes, formulas, know-how, improvements,
discoveries, developments, designs, inventions, techniques, marketing plans,
manual, records of research, reports, memoranda, computer software, strategies,
forecasts, new products, unpublished financial statements or parts thereof,
budgets or other financial information, projections, licenses, prices, costs,
and employee, customer and supplier lists or parts thereof.

 

4



--------------------------------------------------------------------------------

(b) Return of Property: Executive agrees that at the time of leaving the
Company’s employ, if not sooner, he will deliver to the Company (and will not
keep in his possession, recreate or deliver to anyone else) all Confidential
Information, as well as all other devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by Executive.

(c) Covenant Not to Compete: Executive acknowledges that the skills, processes
and information developed at the Company are highly proprietary and global in
nature and could be utilized directly and to the Company’s detriment (or the
detriment of any of the Company’s affiliates or ventures) by several other
businesses. Accordingly, for the consideration provided to Executive in this
Agreement, Executive agrees to be bound by the following restrictive covenants:

 

  i. During the Term, Executive shall not accept employment with or render
services to any specifically identified Unauthorized Competitor as a director,
officer, agent, employee, independent contractor or consultant, or take any
action inconsistent with fiduciary relationship of an employee to his employer.
In order to protect the Company’s good will and other legitimate business
interests, provide greater flexibility to Executive in obtaining other
employment and to provide both parties with greater certainty as to their
obligations hereunder, the parties agree that Executive shall not be prohibited
from accepting employment anywhere in the world with any company or other
enterprise except an Unauthorized Competitor. For purposes of this Agreement, an
“Unauthorized Competitor” refers specifically and exclusively to Halliburton
Company, Baker Hughes Inc., Weatherford International, Archer Limited, OiLSERV,
Aker Solutions ASA, FMC Technologies, including any and all of their parents,
subsidiaries, affiliates, joint ventures, divisions, successors, or assigns, as
of the date of this Agreement.

 

  ii. Executive further agrees that during the Term, he shall not at any time,
directly or indirectly, induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its affiliates or ventures to
leave the employment of the Company or any of its affiliates or ventures.

 

  iii.

Executive acknowledges that this restrictive covenant under Section 5, for which
he received consideration from the Company as provided in this Section 5, is
ancillary to otherwise enforceable provisions of this

 

5



--------------------------------------------------------------------------------

  Agreement and that these restrictive covenants contain limitations as to time,
geographical area and scope of activity to be restrained that are reasonable and
do not impose a greater restraint than is necessary to protect the good will or
other business interests of the Company, such as the Company’s need to protect
its confidential and proprietary information. Executive acknowledges that in the
event of a breach by Executive of these restrictive covenants, the covenants may
be enforced by temporary restraining order, preliminary or temporary injunction
and permanent injunction, in addition to any other remedies that may be
available by law. In that connection, Executive acknowledges that in the event
of a breach, the Company will suffer irreparable injury for which there is no
adequate legal remedy, in part because damages caused by the breach may be
difficult to prove with any reasonable degree of certainty.

 

  iv. Executive further acknowledges that if his employment terminates prior to
the Term, pursuant to Section 4 (c), (d) or (e) of this Agreement, the covenant
not to compete provisions of this Agreement will extend throughout the remainder
of the Term.

(d) Employment by Affiliates: Notwithstanding any provision of this Agreement to
the contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate. For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Curaçao corporation, (ii) any corporation in
which the shares owned or controlled directly or indirectly by Schlumberger
Limited shall represent 40% or more of the voting power of the issued and
outstanding stock of such corporation, and (iii) any other company controlled
by, controlling or under common control with the Company within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended.

6. Expenses: The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorney’s
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

7. Notices: For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:    Schlumberger Limited       5599 San Felipe       17th
Floor       Houston, TX 77056       ATTENTION: Sivakumar Nadarajah,      

Executive Compensation

  

 

6



--------------------------------------------------------------------------------

If to Executive:    Kjell-Erik Oestdahl      

[At the address on file at the Company]

  

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

8. Applicable Law: The validity, interpretation, construction and performance of
this Agreement will be governed exclusively by and construed in accordance with
the substantive laws of the State of Texas, without giving effect to the
principles of conflict of laws of such state.

9. Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

10. Withholding of Taxes: The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

11. No Assignment; Successors: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation,
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 11, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devises and legatees.

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

12. Effect of Prior Agreements: This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement or
severance agreement between the Company or any predecessor of the Company and
Executive, except that this Agreement shall not affect or operate to reduce any
benefit or compensation ensuring to Executive of a kind elsewhere provided and
not expressly provided or modified in this Agreement.

13. Release of Claims: In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive agrees to execute a “Waiver and

 

7



--------------------------------------------------------------------------------

Release,” a form of which is attached hereto as Exhibit A. Executive
acknowledges that he was given copies of this Agreement and the Waiver and
Release on February 19th, 2013, and was given sufficient time to consider
whether to sign the Agreement and the Waiver and Release. The Company’s
obligations under this Agreement are expressly conditioned on the execution of
the Waiver and Release contemporaneously with the execution of this Agreement,
and Executive’s failure to execute and deliver such Waiver and Release, or
Executive’s revocation of the Waiver and Release within the seven day period
provided in the Release, will void the Company’s obligations hereunder.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered the 19th day of February 2013, but effective as of the day and year
first above written.

 

SCHLUMBERGER LIMITED By  

/s/    Stephanie Cox

EXECUTIVE

  /s/    Kjell-Erik Oestdahl

 

8



--------------------------------------------------------------------------------

Exhibit A

SCHLUMBERGER LIMITED

WAIVER AND RELEASE

Schlumberger Limited has offered to pay me certain benefits (“Benefits”)
pursuant to my Employment Agreement with Schlumberger Limited, effective as of
March 1st, 2013 (the “Agreement”), which are in addition to any remuneration or
benefits to which I am already entitled. These Benefits were offered to me in
exchange for my agreement, among other things, to waive all of my claims against
and release Schlumberger Limited and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as the
“Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, employee benefit plans and the fiduciaries and agents of
said plans (collectively, with the Company and Affiliates, referred to as the
“Corporate Group”) from any and all claims, demands, actions, liabilities and
damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Agreement. I have read this Waiver and
Release and the Agreement (which, together, are referred to herein as the
“Agreement Materials”) and the Agreement is incorporated herein by reference.
The provision of the Benefits is voluntary on the part of the Company and is not
required by any legal obligation other than the Agreement. I choose to accept
this offer.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for Benefits, I must sign (and return to Sivakumar Nadarajah, Executive
Compensation, Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston,
TX 77056) this Waiver and Release by 5 p.m. on March 22, 2013. I acknowledge
that I have been given at least 21 days to consider whether to sign the
Agreement and whether to execute this Waiver and Release.

In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue the Corporate Group in any local, state and/or federal
court regarding or relating in any way to my employment with or separation from
the Company or the Affiliates, and (2) knowingly and voluntarily waive all
claims and release the Corporate Group from any and all claims, demands,
actions, liabilities, and damages, whether known or unknown, arising out of or
relating in any way to my employment with or separation from the Company or the
Affiliates, except to the extent that my rights are vested under the terms of
employee benefit plans sponsored by the Company or the Affiliates and except
with respect to such rights or claims as may arise after the date this Waiver
and Release is executed. This Waiver and Release includes, but is not limited
to, claims and causes of action under: Title VII of the Civil Rights Act of
1964, as amended (“Title VII”); the

 

9



--------------------------------------------------------------------------------

Age Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Pregnancy
Discrimination Act of 1978; the Employee Retirement Income Security Act of 1974,
as amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards
Act; the Occupational Safety and Health Act; claims in connection with workers’
compensation or “whistle blower” statutes; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law. Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement Materials has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Corporate Group or any of their agents. I agree that this Waiver and Release
is valid, fair, adequate and reasonable, is with my full knowledge and consent,
was not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me. Notwithstanding the above,
nothing in this Agreement is intended to release or affect in any way any board
resolution or by-law of the Company or other agreement between me and the
Company which may provide for indemnity and/or director and officer insurance
coverage relating to any potential claim against me arising out of my role as an
officer and employee of the Company.

I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation. Except as provided in the
Agreement Materials, I acknowledge that neither the Company nor any other member
of the Corporate Group has promised me continued employment or represented to me
that I will be rehired in the future. I acknowledge that the Company and I
contemplate an unequivocal, complete and final dissolution of my employment
relationship. I acknowledge that this Waiver and Release does not create any
right on my part to be rehired by the Company or the Affiliates and I hereby
waive any right to future employment by the Company or any other member of the
Corporate Group.

Both the Company and I agree to refrain from any criticisms or disparaging
comments about each other or in any way relating to my employment or separation
and the Company and I specifically acknowledge that our willingness to enter
into this Waiver and Release is in anticipation of our fidelity to this
commitment. The above is not intended to restrict me from seeking or engaging in
other employment and, in that connection, from making confidential disclosure to
potential employers of such facts or opinions as I may elect to convey, nor is
it intended to restrict Schlumberger from conducting such confidential internal
communications as may be necessary to manage this resignation in a businesslike
way.

 

10



--------------------------------------------------------------------------------

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Agreement Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group. I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Sivakumar Nadarajah, Director Executive Compensation of Schlumberger Limited -
Houston, in which case the Waiver and Release will not become effective. In the
event I revoke my acceptance of this offer, the Company shall have no obligation
to provide me Benefits. I understand that failure to revoke my acceptance of the
offer within 7 calendar days from the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

 

Employee’s Printed Name    Company Representative Employee’s Signature   
Company’s Execution Date Employee’s Signature Date   

 

11